Citation Nr: 1019923	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran attended a hearing before the 
undersigned in March 2009.  The appeal was remanded for 
additional development in June 2009.

Since the last supplemental statement of the case in February 
2010, the Veteran submitted several documents to the Board.  
Any "pertinent" evidence submitted by the Veteran which is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review, unless this procedural 
right is waived by the Veteran.  38 C.F.R. § 20.1304(c).  The 
regulation provides that evidence is "pertinent" if it 
relates to or has a bearing on the appellate issue or issues.  
Id.  The new records include medical records showing current 
treatment for the shoulder disorder.  As information about 
the current status of the Veteran's disorder was already 
reviewed by the RO, these documents are duplicative and 
review by the RO is unnecessary.  Appellate review can 
proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The competent medical evidence shows that the Veteran's right 
shoulder disorder is related to service.




CONCLUSION OF LAW
Resolving the benefit of the doubt in the Veteran's favor, a 
right shoulder disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for a right shoulder 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

No abnormalities of the right shoulder were noticed on 
entrance into service in October 1966.  Service treatment 
records show that, in September 1969, the Veteran injured his 
shoulder while playing football.  The Veteran reported 
continuing problems with the shoulder during service.  The 
Veteran's arm was put in a sling.  No shoulder problems were 
noted on discharge in February 1970.

The first post-service evidence of a right shoulder disorder 
is in 1992.  The Veteran was diagnosed with degenerative 
joint disease of the right acromioclavicular joint and 
underwent a right distal clavicle resection in July 1992.  VA 
and private treatment records show continuing problems with 
the right shoulder, consistent with the symptoms described in 
the VA examination reports discussed below.  For example, in 
November 2004, the Veteran had marked limitation of motion of 
the right shoulder.  The Veteran reinjured his right shoulder 
in March 2005 and complained of pain.  A September 2007 MRI 
showed a thickened rotator cuff tendon and a tear in the 
supraspinatus portion of the tendon.  The Veteran had a 
rotator cuff repair in January 2010 and underwent physical 
therapy and rehabilitation following the procedure.

The Veteran attended a hearing before the undersigned in 
March 2009.  He described injuring his shoulder in service 
while playing sports.  He reported continuing pain but not 
seeking treatment for ten years after discharge.  He 
explained that, while in service, he did not want to delay 
his discharge, and that, post-service, he did not have health 
insurance and was unable to afford the cost of medical 
treatment.

The Veteran attended a VA examination in April 2005.  The 
Veteran reported problems over the years with the shoulder, 
and that he sought medical attention once prior to the 1992 
surgery, in 1987.  The shoulder made it difficult for him to 
work, but a left-sided stroke forced him to retire in 1987, 
so this is no longer an issue.  The Veteran described flare-
ups which could last weeks.  There was a well-healed surgical 
scar and tenderness to palpitation.  Range of motion was 
limited and included pain.  No radiologic examination was 
obtained.  A remote right shoulder injury, postoperative, was 
diagnosed.  The examiner found that it was as likely as not, 
based on the information available to him, that the Veteran 
had a shoulder injury in service with subsequent development 
of the degenerative changes of the AC joint.

The Veteran attended a VA examination in October 2009.  He 
reported that the pain had become worse and was in the whole 
joint.  He reported stiffness, weakness, instability, 
locking, giving way, but no swelling or episodes of 
dislocation or subluxation.  No spasms, painful motion, 
tenderness, edema, fatigue, weakness, or instability were 
noted.  The pain was so constant he could not tell when he 
had a flare-up.  Range of motion was limited by discomfort.  
An MRI showed a partial tear of the infraspinatus tendon and 
a surgically absent distal clavicle.  Based on review of the 
claims file, particularly service treatment records and post-
service treatment records, the examiner stated that it was as 
likely as not that the had a shoulder injury in service with 
subsequent development of the degenerative changes of the AC 
joint.  However, he could not use the MRI findings to 
determine whether the Veteran's shoulder disorder was due to 
service.

The Veteran attended a VA examination in December 2009.  
Range of motion was limited by discomfort.  No spasms, 
painful motion, tenderness, edema, fatigue, weakness, or 
instability were noted.   Based on radiologic examination, he 
was diagnosed with impingement syndrome post-surgery.  Based 
on the evidence and the Veteran's physically active 
employment until 1992, the time of his first shoulder 
surgery, the examiner determined it was less likely than not 
that the Veteran's shoulder disorder was related to service. 
 
The Veteran has a current diagnosis of a right shoulder 
disorder, as reflected in private and VA medical records.  
His most recent diagnosis was at the December 2009 VA 
examination.  The next question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease.  Service treatment records indicate that the Veteran 
injured his right shoulder in September 1969.

The remaining question is therefore whether there is medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.  Both the 
October 2009 and April 2005 VA examiners offered opinions 
that could be construed as favorable to the Veteran.  Both 
examiners determined that the shoulder injury the Veteran 
experienced in service developed in degenerative joint 
disease.  The Board finds that these opinions are credible 
evidence in support of the Veteran's claim.

While the December 2009 VA examiner determined that the 
Veteran's shoulder disorder was not related to service, this 
was based on the fact that the Veteran worked up until his 
1992 surgery.  However, the record shows that the Veteran had 
stopped working several years prior and that he had reported 
years of problems at work due to his right shoulder disorder.  
The fact that the examiner failed to note or discuss these 
facts renders this opinion less persuasive than the October 
2009 and April 2005 opinions.

Furthermore, the Veteran has testified that pain and problems 
with his shoulder began in service and were continuous from 
service until the surgery in 1992.  He explained that he did 
not seek medical treatment because he could not afford the 
costs, given that he had no health insurance.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as experiencing pain continually since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 
303 (2007).  Here, the Board finds that the Veteran's 
testimony is credible evidence that his right shoulder 
disorder began in service and was continual since service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for DISORDER will 
be granted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a right shoulder disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


